984 F.2d 1255
299 U.S.App.D.C. 417
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Colin James LESLIE, Appellant.
No. 91-3290.
United States Court of Appeals, District of Columbia Circuit.
Jan. 26, 1993.

Before WALD, RUTH B. GINSBURG, and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   Upon full review of the case, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
The district court determined, based on "the totality of the circumstances," that the encounter at issue was "consensual."   That dispositive fact finding, which we review in the context of controlling precedent,  e.g., United States v. Lewis, 921 F.2d 1294, 1301 (D.C.Cir.1990), is not "clearly wrong."   See Anderson v. Bessemer City, 470 U.S. 564, 574 (1985) ("Where there are two permissible views of the evidence, the fact finder's choice between them cannot be clearly erroneous.").   Accordingly, it is


3
ORDERED AND ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).